Dismissed and Memorandum Opinion filed August 11, 2005








Dismissed and Memorandum Opinion filed August 11,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00347-CV
____________
 
HEARTWAY-III d/b/a AVALON PLACE, Appellant
 
V.
 
JO ANN SIKES,
Appellee
 

 
On Appeal from the 411th District
Court
Trinity County,
Texas
Trial Court Cause No.
18,982
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed March 15, 2005.  The clerk=s record was filed on April 4,
2005.  The reporter=s record was filed on April 1,
2005.  No brief was filed.
On June 23, 2005, this Court issued an order stating that
unless appellant submitted its brief, together with a motion reasonably
explaining why the brief was late, on or before July 25, 2005, the Court would
dismiss the appeal for want of prosecution. 
See Tex. R. App. P.
42.3(b).
Appellant filed no response.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed August 11, 2005.
Panel consists of Justices Hudson,
Frost, and Seymore.